DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 4-10, 12-14 and 16-19. 

Applicants' arguments, filed 12/27/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1, 6-10, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meignant (U.S. Patent No. 6,060,077 issued on 05/09/2000; of record) in view of Toledano et al. (US 2012/0202695, Aug. 9, 2012).
Meignant teaches a method of treating vaginal dryness in a menopausal woman/female patient wherein the patient suffers from dyspareunia (i.e., moderate to severe dyspareunia) and urogenital atrophy (i.e., vulvovaginal atrophy) (Abstract and col 1, lines 5-11) comprising intravaginally administering to the subject a liquid pharmaceutical composition comprising an effective dose of estradiol in a soft gelatin capsule (Abstract; col 1, lines 31-36; col 2, lines 13-35; col 6, lines 66-67 to col 7, lines 1-4; and claims 1-12) wherein the amount of estradiol preferably ranges from 2.5 to 15 µg (col 5, lines 40-50 and col 6, lines 15-20).
Meignant further teaches the method wherein the dosage may be modulated based on the relief of local problems while preventing transvaginal absorption to a maximum extent (col 4, lines 20-22) and if the period of action of the active principle is prolonged (col 7, lines 17-24).
Meignant further teaches the method wherein the long term retention can in particular enable applications to be less frequent and may thus be only once a day or less frequent (col 2, lines 22-24).
Meignant further teaches the method wherein the estradiol is in solution (i.e., solubilized) (Abstract; col 2, lines 5-12 and 29-35; and col 4, lines 33-36).

Meignant further teaches the method wherein, in an exemplary embodiment, the liquid pharmaceutical composition provides a simple plasmic peak of estradiol (i.e., a peak estradiol concentration) about one hour after administration when in micronized form (col 4, lines 27-32) and that the peak estradiol concentration can be modulated based on the dosage, the excipients, and vectorization (col 4, lines 33-49; col 5, lines 59-63; and col 7, lines 5-24).
Although the claimed concentration of estradiol lies within the ranges taught by Meignant and Meignant teaches that the dosage may be modulated and determining symptoms in a clinical response, Meignant does not specify 4 µg and the method step of determining whether to increase/decrease or maintain the dosage if the subject does or does not exhibit an improvement in a clinical response (e.g., decrease in the severity of moderate to severe dyspareunia and subject’s self-reported response).
As to claims 1, 5-10, 14, and 16-19, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meignant by optimizing the concentration of estradiol to the amounts recited in the claims and adding the step of determining whether to increase/decrease or maintain the dosage if the subject does or does not exhibit an improvement in a clinical response (e.g., decrease in the severity of moderate to severe dyspareunia and subject’s self-reported response) because a prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) and Meignant teaches that the dosage is a result-effective variable for determining optimum or workable ranges by routine experimentation based on the relief of local problems while preventing transvaginal absorption to a maximum extent and if the period of action of the active principle is prolonged, Meignant teaches determining a clinical response for determining symptoms by the subject's self-reported response, and, therefore, one of ordinary skill in the art would have increased or decrease or maintained an optimal concentration of estradiol based on the clinical response of the patient’s symptoms when assessing the optimal amount of estradiol as a result-effective variable.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Meignant by optimizing the peak estradiol concentration to the amounts recited in the claims because Meignant teaches that the peak estradiol concentration is a result-effective variable for determining optimum or workable ranges by routine experimentation based on the dosage, the excipients, and vectorization.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Meignant by administering daily for two weeks and twice weekly thereafter because Meignant teaches that the long term retention can in particular enable applications to be less frequent and may thus be only once a day or less frequent and, thus, one of ordinary skill in the art would have adjusted the weekly regimen based on the desired retention over the course of treatment.

	However, Toledano et al. disclose a microcapsule comprising a core wherein the core has a viscosity of between about 300 cP to about 1,000,000 cP at room temperature (¶ [0090] and [0091]). The core comprises a pharmaceutical agent (¶ [0055]). The pharmaceutical composition may be administered vaginally (¶ [0101]).
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the liquid pharmaceutical composition of Meignant to have a viscosity between about 300 cP to about 1,000,000 cP at room temperature since Meignant does not disclose the viscosity and this is a known and effective viscosity for a composition in a capsule that is to be administered vaginally as taught by Toledano et al. 
Since it would have been obvious to have formulated the liquid pharmaceutical composition of Meignant to have a viscosity between about 300 cP to about 1,000,000 cP at room temperature, it would have therefore been obvious to one of ordinary skill in the art to have incorporated an amount of hydrophilic gel-forming bioadhesive agent that does not increase the viscosity above about 1000 cP at 25ºC if a viscosity of less than about 1000 cP is desired. 

2.	Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meignant and Toledano et al. as applied to claims 1, 6-10, 14, and 16-19 above, and further in view of Martelli (“Vaginal Medicine Administration,” The Gale Encyclopedia of Nursing and Allied Health, Gale Group, pgs. 2542-2543 (2002); of record).
Meignant and Toledano teach a method as applied to claims 1, 5-10, 14, and 16-19 above as set forth, supra.
Meignant and Toledano differ by not specifying manually inserting the dosage form about two inches into the vagina.
Martelli teaches method steps of intravaginal manually administering vaginal medicine dosage forms such as suppositories with an index finger so that the dosage form is absorbed through the vaginal mucosa (page 2542, col 1, last paragraph).
Martelli further teaches the method wherein the dosage form is administered about 2-4 inches in the vagina or until resistance is felt (page 2542, col 2, last paragraph).
As to claims 4, 5, 12, and 13, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meignant by manually inserting the capsule about two inches into the vagina as taught by Martelli because Martelli teaches that intravaginal manual administration of vaginal medicine dosage forms should be about 2-4 inches in the vagina for absorption through the vaginal mucosa.

Response to Arguments
	Applicant argues that Professor Katz found that the viscosity of Meignant’s capsule formulation was so high at ambient temperature that it exceeded the measurement capabilities of the viscometer used for the test. Applicant submits that the 
The Examiner does not find Applicant’s argument to be persuasive. The Katz Declaration does not specify wherein the soft capsule formulation set forth in column 5 of the Meignant reference was tested. Attorney arguments cannot take the place of evidence. See MPEP 716.01(c). Therefore, it is not clear whether the soft capsule formulation set forth in column 5 of the Meignant reference actually has a viscosity outside of the claimed range.
Moreover, a prior art reference is evaluated for all that it reasonably suggests and is not limited to working examples. Thus, Meignant disclosing an example with a viscosity outside of the claimed range does not mean that Meignant teaches away from the claimed viscosity. Meignant discloses in col. 5, lines 59-63 wherein a variety of doses of different excipients can be envisaged and wherein it is possible to modify the composition of the excipients. Thus, the viscosity determined by Declarant is not reflective of all the embodiments disclosed by Meignant since Meignant discloses wherein the amount and the type of excipient may be modified, which would alter the viscosity. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Toledano fails to provide the necessary motivation to lower the viscosity of the Meignant formulation to the viscosity range in the pending claims. 
	The Examiner does find Applicant’s argument to be persuasive. Meignant does not disclose a suitable viscosity for the composition. Thus, one of ordinary skill in the art is not lowering the viscosity of the Meignant formulation if Meignant does not disclose a 

	Applicant argues that the delivery system of Toledano is different from the claimed pharmaceutical composition and one of skilled in the art would be hard pressed to find anything in Toledano that is remotely relevant to the claimed pharmaceutical composition. The claimed pharmaceutical composition do not contain an inner core encapsulated within a metal oxide shell, and they do not have an oily phase or an aqueous phase that comprises a sol-gel precursor.
	The Examiner does not find Applicant’s argument to be persuasive. The teachings of Toledano is relevant to the claimed pharmaceutical composition since like the claimed pharmaceutical composition, Toledano discloses a pharmaceutical composition that may be administered vaginally. In addition, Applicant’s argument is further unpersuasive since the independent claims as recited do not exclude the delivery system of Toledano. The independent claims do not recite any limitations excluding a metal oxide shell and an oily phase or an aqueous phase that comprises a sol-gel precursor. Moreover, as discussed in the rejection, the composition of Meignant is one being modified. It is not clear how Toledano disclosing an inner core encapsulated within a metal oxide shell and an oily phase or an aqueous phase that 

	Applicant argues that the viscosity range provided in Toledano is unduly broad ranging from 300 cP at the low end to 1,000,000 cP at the high end.
	The Examiner does not find Applicant’s argument to be persuasive. In cases involving overlapping ranges, even a slight overlap in range establishes a prima facie case of obviousness.  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). As such, Applicant’s argument is unpersuasive since a slight overlap establishes a prima facie case of obviousness.

	Applicant argues that Toledano does not teach any particular viscosity or range of viscosities that is useful for vaginal administration of estradiol in a pharmaceutical composition. In Toledano, vaginal administration is only mentioned once and estradiol as a suitable active agent is not even mentioned in Toledano.
	The Examiner does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonably suggest. Since Toledano discloses a pharmaceutical composition with a particular viscosity and then disclose wherein the  to any molecule or substance that can be used in medicine or cosmetics and which grants the final product (cosmetics, drug, etc.), at least one desired property. As such, it would have been obvious to one of ordinary skill in the art to have tried the viscosity disclosed by Toledano on a composition comprising estradiol since it does not appear that the viscosity disclosed is dependent on the active agent. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Martelli does not provide any motivation to lower the viscosity of the Meignant formulation. 
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, Meignant does not disclose a suitable viscosity for the composition. Thus, one of ordinary skill in the art is not lowering the viscosity of the Meignant formulation if Meignant does not disclose a required viscosity. Also, as discussed in the rejection, Toledano provides motivation to formulate the Meignant formulation to have a viscosity between about 300 cP to about 1,000,000 cP. As such, Applicant’s argument is unpersuasive.


	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown with objective evidence wherein the claimed viscosity would not provide for long-term retention and would not prevent flow to a maximum extent for Meignant’s formulation. As such, Applicant’s argument is unpersuasive since it is unclear if Applicant’s allegation is factual. 
	Furthermore, Applicant’s argument is further unpersuasive as evidence by, Scholz (US 2006/0051385). Scholz discloses a composition adhering well to mammalian tissue in order to deliver an antimicrobial to the intended site over a prolonged period even in the presence of perspiration, drainage (e.g., mucosal secretions), or mild lavage (¶ [0179]). Suitable mammalian tissue include those in the vagina (¶ [0012]). The composition has a viscosity of at least 500 cps (¶ [0234]). As such, Scholz discloses wherein a viscosity of at least 500 cps is effective for long term retention and preventing flow. The claimed viscosity ranges from about 50 cP to about 1000 cP. Therefore, Applicant’s argument that lowering the viscosity to the claimed viscosity would not provide for long-term retention and would not prevent flow is not persuasive since Scholz discloses wherein a viscosity as low as 500 cps is effective. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-10, 12-14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,180,091. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite methods of treatment comprising administering to a patient in need thereof the same formulation recited in the present claims including effective amounts of the same estradiol active (i.e., providing the same peak estradiol concentration).

Claims 1, 4-10, 12-14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,258,630. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite methods of treatment comprising administering to a patient in need thereof the same formulation recited in the present claims including effective amounts of the same estradiol active (i.e., providing the same peak estradiol concentration).

Claims 1, 4-10, 12-14, and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 14/649,818, 15/372,385, 15/893,542, 15/893,550, 15/975,723, and 16/004,338. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite methods of treatment comprising administering to a patient in need thereof the same formulation recited in the present claims including effective amounts of the same estradiol active (i.e., providing the same peak estradiol concentration).
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Response to Arguments


Conclusion
Claims 1, 4-10, 12-14 and 16-19 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612